DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 12/10/2021 for response of the office action mailed on 09/15/2021. No claims are added or cancelled. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
                                                  

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al. (2019/0289612), Chen hereinafter , in view of Min et al. (2020/0007265), Min  hereinafter.

Re. Claim 14,  Chen teaches a method of transmitting data in a wireless network over a 320 MHz channel in the wireless network (¶0016 - The method may include generating a message for transmission via a wireless network using a first channel having one of a 240 MHz or 320 MHz total channel bandwidth), the method comprising: defining a new RU of the 320 MHz channel, wherein the 320 MHz channel comprises: a first resource unit (RU); a second RU (¶0090 - an OFDMA transmission may be transmitted over … 320 MHz …it may be desirable to use a tone plan that can be used for any of these bandwidths.  .. a tone plan may contain a unit which may be referred to as resource unit (RU). Fig. 8B  & ¶0100 - The 320 MHz 4 X symbol duration tone plan for contiguous 320 MHz channels may use two 160 MHz 4 X symbol duration single user or OFDMA tone plans are duplicated in each 160 MHz subchannel of the 320 MHz channel.  In this case, four 802.11ax 80 MHz 4 X symbol duration single user or OFDMA tone plans are duplicated in each 80 MHz subchannel of the 320 MHz channel …. A similar disclosures in the instant application at least in ¶0040 along with Fig.2 &  in ¶0042 along with Fig. 4. Here, First set of 996+5 tones of RU as shown in Fig. 8B (e.g., top most in the Fig.8B as marked in the snapshot below)  is termed as a first resource unit (RU) and  Second set of  996+5 tones of  RU as shown in Fig. 8B  is termed as a second resource unit (RU) as shown in Fig. 8B, both, first set of 996+5 tones of RU (i.e., first resource unit (RU))  & second set of 996+5 tones of  RU (i.e., second resource unit (RU))  are left to 23 DC tones as shown  in Fig. 8B); a first set of null tones between the first RU and the second RU (See the snapshot from Fig. 8B (320 MHz proposed tone plan which contains resource unit, see ¶0090 & ¶0116), the first set of null tones between the first RU and the second RU, similar to instant application at least in Fig. 4); a third RU (Third  set of 996+5 tones of RU as shown in Fig. 8B  (e.g., top most in the Fig.8B as marked in the snapshot below)  is termed as a third resource unit (RU), right to 23 DC tones as shown in in Fig. 8B); a fourth RU (Fourth  set of 996+5 tones of RU as shown in Fig. 8B   (e.g., top most in the Fig.8B as marked in the snapshot below)  is termed as a fourth resource unit (RU), right to 23 DC tones as shown in in Fig. 8B); and a second set of null tones between the third RU and the fourth RU (See the snapshot from Fig. 8B (320 MHz proposed tone plan which contains resource unit, see ¶0090 & ¶0116) , the second set of null tones between the third RU and the fourth RU, similar to instant application at least in Fig. 4), and a set of direct current (DC) tones between the second RU and the third RU (See the snapshot from Fig. 8B, a set of DC tones (23 DC tones) between the second RU and the third RU) ;  

    PNG
    media_image2.png
    689
    533
    media_image2.png
    Greyscale

 	Yet,  Chen doesn’t expressly teach wherein the new RU comprises the first set of null tones, the second set of null tones, associating the new RU with a RU ID and transmitting a PPDU over the wireless network, wherein the PPDU comprises: the first, second, third, and fourth RUs; the new RU; and the new RU ID.
	However, in the analogous art, Min explicitly discloses wherein the new RU comprises the first set of null tones, the second set of null tones,  MUSI-20-0048US22associating the new RU with a RU ID (Fig. 7 & ¶0308 - each of the first and second non-data portions of the wide RU may include 23 null tones. Fig. 7 & ¶0368 - tone plan 720 may include a first non-data portion 723 and a second 725 non-data portion (also referred to as "reserved tones").  The first non-data portion 723 may be between portions 741 and 742 of RU 724, and the second non-data portion 725 may be between portions 743 and 744 of RU 724. Here, RU 724 is the new RU and 724 is the ID for the new RU (i.e., RU 724)); and transmitting a PPDU over the wireless network, wherein the PPDU comprises: the first, second, third, and fourth RUs; the new RU; and the new RU ID (Fig.1/Fig. 7 & ¶0342 - device 102 may be configured to generate a PPDU to be transmitted over a channel bandwidth of 320 MHz according to a 320 MHz tone plan. Fig.1/Fig.7 & ¶0344 - devices 102 and 140 may communicate a PPDU over a wide RU (i.e., wide RU 724)  including at least 3984 tones (See Fig. 7, 720, referring to wide RU 724 which includes 3984 tones in the tone plan 720 as shown in Fig.7, also see ¶0373). Here, the new wide RU 724 includes first portion 741 (996-tone RU, i.e., first RU), second portion 742 (996-tone RU, i.e., second RU ), third portion 743 (996-tone RU, i.e., third RU) and the forth portion 744 (996-tone RU, i.e., fourth RU), see ¶0365;  in addition, a  first non-data portion 723 (23 null tones/ reserved tones, see ¶0354 & ¶0368)  and a second non-data portion 725 (23 null tones/ reserved tones, see ¶0354 & ¶0368), are also part of the new wide RU 724, the new RU ID is 724 as shown in Fig. 7 and devices such as 102 and 140 communicates (i.e., receives/transmits) a PPDU over the new wide  RU 724 in the wireless communication medium 103 (includes a wireless communication channel over a 6 Gigahertz (GHz) frequency band, a 2.4 GHz frequency band or a 5 GHz frequency band, a 60 GHz frequency band (mmWave) frequency band) as shown in Fig.1).

    PNG
    media_image3.png
    381
    873
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of wireless communication via a large bandwidth channel  to include Min’s invention of a system and a method of orthogonal frequency-division multiplexing (OFDM) transmission over a wide bandwidth, because it provides a mechanism in using reserved tones (i.e., 84 reserved/null tones as shown in Fig.7)  for control/pilot signaling instead of nulling those 84 tones in a wide channel bandwidth of wireless communication system. (¶0368-¶0370/Fig.7, Min).
Re. Claim 15,  Chen and Min teach claim 14.
Chen further teaches wherein the first, second, third, and fourth RUs comprise 996+5 tones (First set of 996+5 tones of RU as shown in Fig. 8B (e.g., top most in the Fig.8B as marked in the snapshot below)  is termed as a first resource unit (RU) and  Second set of  996+5 tones of  RU as shown in Fig. 8B  (e.g., top most in the Fig.8B as marked in the snapshot below)  is termed as a second resource unit (RU) as shown in Fig. 8B, both, first set of 996+5 tones of RU (i.e., first resource unit (RU))  & second set of 996+5 tones of  RU (i.e., second resource unit (RU))  are left to 23 DC tones as shown in Fig. 8B, Third  set of 996+5 tones of RU as shown in Fig. 8B   (e.g., top most in the Fig.8 as marked in the snapshot below)  is termed as a third resource unit (RU), right to 23 DC tones as shown in in Fig. 8B); Fourth  set of 996+5 tones of RU as shown in Fig. 8   (e.g., top most in the Fig.8B as marked in the snapshot below)  is termed as a fourth resource unit (RU), right to 23 DC tones as shown in in Fig. 8B), 
Yet, Chen doesn’t expressly teach wherein the transmitting comprises transmitting the PPDU in a single user (SU) mode.
However, in the analogous art, Min explicitly discloses wherein the transmitting comprises transmitting the PPDU in a single user (SU) mode. (Fig.1/Fig. 7 & ¶0342 - device 102 may be configured to generate a PPDU to be transmitted over a channel bandwidth of 320 MHz according to a 320 MHz tone plan. Fig.1/Fig. 7 & ¶0344 - devices 102 and 140 may communicate a PPDU over a wide RU (i.e., wide RU 724)  including at least 3984 tones (See Fig. 7, 720, referring to wide RU 724 which includes 3984 tones in the tone plan 720 as shown in Fig.7, also see ¶0373). Fig.1/Fig. 7 & ¶0371 - devices 102 and 140 may use tone plan 720 to communicate a single user communication over a 320 MHz channel BW. Fig.1/Fig. 7 & ¶0374 - RU unit 724 may enable a function of the reserved 84 tones for both single user and multi-user operation. Here, the new wide RU 724 includes first portion 741 (996-tone RU, i.e., first RU), second portion 742 (996-tone RU, i.e., second RU ), third portion 743 (996-tone RU, i.e., third RU) and the forth portion 744 (996-tone RU, i.e., fourth RU), see ¶0365;  in addition, a  first non-data portion 723 (23 null tones/ reserved tones, see ¶0354 & ¶0368)  and a second non-data portion 725 (23 null tones/ reserved tones, see ¶0354 & ¶0368), are also part of the new wide RU 724, the new RU ID is 724 as shown in Fig. 7 and devices such as 102 and 140 communicates (i.e., receives/transmits) a PPDU over the new wide  RU 724 in the wireless communication medium 103 (includes a wireless communication channel over a 6 Gigahertz (GHz) frequency band, a 2.4 GHz frequency band or a 5 GHz frequency band, a 60 GHz frequency band (mmWave) frequency band) as shown in Fig.1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of wireless communication via a large bandwidth channel  to include Min’s invention of a system and a method of orthogonal frequency-division multiplexing (OFDM) transmission over a wide bandwidth, because it provides a mechanism in using reserved tones (i.e., 84 reserved/null tones as shown in Fig.7)  for control/pilot signaling instead of nulling those 84 tones in a wide channel bandwidth of wireless communication system. (¶0368-¶0370/Fig.7, Min).

 Re. Claim 16,  Chen and Min teach claim 14.
Chen further teaches wherein the first, second, third, and fourth RUs comprise 994+7 tones (First set of 994+7 tones of RU as shown in Fig. 8B (e.g., bottom in the Fig.8B as marked in the snapshot below)  is termed as a first resource unit (RU) and  Second set of  994+7  tones of  RU as shown in Fig. 8B  (e.g., bottom in the Fig.8B as marked in the snapshot below)  is termed as a second resource unit (RU) as shown in Fig. 8B, both, first set of 994+7  tones of RU (i.e., first resource unit (RU))  & second set of 994+7  tones of  RU (i.e., second resource unit (RU))  are left to 23 DC tones as shown in Fig. 8B, Third  set of 994+7  tones of RU as shown in Fig. 8B   (e.g., bottom in the Fig.8B as marked in the snapshot below)  is termed as a third resource unit (RU), right to 23 DC tones as shown in in Fig. 8B); Fourth  set of 994+7  tones of RU as shown in Fig. 8B   (e.g., bottom in the Fig.8B as marked in the snapshot below)  is termed as a fourth resource unit (RU), right to 23 DC tones as shown in in Fig. 8B)), 
Yet, Chen doesn’t expressly teach wherein the transmitting comprise transmitting the PPDU in a multi 
However, in the analogous art, Min explicitly discloses wherein the transmitting comprise transmitting the PPDU in a multi user (MU) mode. (Fig.1/Fig. 7 & ¶0342 - device 102 may be configured to generate a PPDU to be transmitted over a channel bandwidth of 320 MHz according to a 320 MHz tone plan. Fig.1/Fig. 7 & ¶0344 - devices 102 and 140 may communicate a PPDU over a wide RU (i.e., wide RU 724)  including at least 3984 tones (See Fig. 7, 720, referring to wide RU 724 which includes 3984 tones in the tone plan 720 as shown in Fig.7, also see ¶0373). Fig.1/Fig. 7 & ¶0374 - RU unit 724 may enable a function of the reserved 84 tones for both single user and multi-user operation. Fig.1/Fig. 7 & ¶0522 - wherein the apparatus is configured to cause the STA to communicate the PPDU as a Multi-User (MU) PPDU in a MU transmission to a plurality of users over the wide channel BW (e.g., 320 MHz). Here, the new wide RU 724 includes first portion 741 (996-tone RU, i.e., first RU), second portion 742 (996-tone RU, i.e., second RU ), third portion 743 (996-tone RU, i.e., third RU) and the forth portion 744 (996-tone RU, i.e., fourth RU), see ¶0365;  in addition, a  first non-data portion 723 (23 null tones/ reserved tones, see ¶0354 & ¶0368)  and a second non-data portion 725 (23 null tones/ reserved tones, see ¶0354 & ¶0368), are also part of the new wide RU 724, the new RU ID is 724 as shown in Fig. 7 and devices such as 102 and 140 communicates (i.e., receives/transmits) a PPDU over the new wide  RU 724 by using both single user and multi-user operation in the wireless communication medium 103 (includes a wireless communication channel over a 6 Gigahertz (GHz) frequency band, a 2.4 GHz frequency band or a 5 GHz frequency band, a 60 GHz frequency band (mmWave) frequency band) as shown in Fig.1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of wireless communication via a large 
Re. Claim 17,  Chen and Min teach claim 14.
Yet, Chen doesn’t expressly teach wherein the transmitting comprises using an encoding and modulation scheme defined according to 802.1ax.
However, in the analogous art, Min explicitly discloses wherein the transmitting comprises using an encoding and modulation scheme defined according to 802.11ax. (Fig. 1-7 & ¶0134 - a first single-band architecture may utilize two 160 MHz contiguous allocations, for example, to be used in separate channels to provide two non-contiguous 160 MHz channels to form a 320 MHz channel. Fig. 1-7 & ¶0140 - PPDU may be transmitted in an OFDM transmission over an aggregated bandwidth including a first channel in a first frequency band and a second channel in a second frequency band. Fig. 1-7 & ¶0145 - transmitter 118 may include a first baseband processing block configured to encode and modulate the first plurality of data bits, for example, according to a first OFDM Modulation and Coding Scheme (MCS) for transmission over the first channel in the first frequency band. Fig. 1-7 & ¶0146 - transmitter 118 may include a second baseband block configured to encode and modulate the second plurality of data bits, for example, according to a second OFDM MCS for transmission over the second channel in the second frequency band. Fig. 1-7 & ¶0173 - transmission configuration for each band…, may be indicated in a signaling field in a PHY preamble, e.g., a High Efficiency (HE) SIG-A PHY preamble in accordance with an IEEE802.11ax Specification).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling 
Re. Claim 19,  Chen and Min teach claim 14.
Yet, Chen doesn’t expressly teach wherein the new RU comprises at least one of: data and control information.
However, in the analogous art, Min explicitly discloses wherein the new RU comprises at least one of: data and control information. (Fig.1/Fig. 7 & ¶0369 - tone plan 720 may include 84 reserved tones, e.g., including non-data portion 723 and/or 725 and null portions 711, which may be marked as nulled tones. Fig.1/Fig. 7 & ¶0360 - the 84 reserved tones (i.e., 723, 725 & 711 – non-data portion) may be used for control signaling, pilots.  That is, the new wide RU 724 includes first portion 741 (996-tone RU, i.e., first RU,  carries useful data information), second portion 742 (996-tone RU, i.e., second RU, carries useful data information), third portion 743 (996-tone RU, i.e., third RU, carries useful data information) and the forth portion 744 (996-tone RU, i.e., fourth RU, carries useful data information) along with a  first non-data portion 723 (23 null tones/ reserved tones, carries control / pilot information)  and a second non-data portion 725 (23 null tones/ reserved tones, carries control / pilot information), as shown in Fig. 7 and devices such as 102 and 140 communicates (i.e., receives/transmits) a PPDU over the new wide  RU 724 in the wireless communication medium 103 (includes a wireless communication channel over a 6 Gigahertz (GHz) frequency band, a 2.4 GHz frequency band or a 5 GHz frequency band, a 60 GHz frequency band (mmWave) frequency band) as shown in Fig.1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of wireless communication via a large bandwidth channel  to include Min’s invention of a system and a method of orthogonal frequency-division multiplexing (OFDM) transmission over a wide bandwidth, because it provides a mechanism in using reserved tones (i.e., 84 reserved/null tones as shown in Fig.7)  for control/pilot signaling instead of nulling those 84 tones in a wide channel bandwidth of wireless communication system. (¶0368-¶0370/Fig.7, Min).












Claims 18  is  rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Min, further  in view of Chu et al. (2019/0150063), Chu hereinafter.

Re. Claim 18,  Chen and Min teach claim 14.
Yet,  Chen and Min do not expressly teach wherein the RU ID is included in at least one of: a PHY header and a MAC header.
However, in the analogous art, Chu explicitly discloses  wherein the RU ID is included in at least one of: a PHY header and a MAC header. (Fig. 1-7 & ¶0095 - allocating a particular RU within an MU PHY data unit for transmitting the other frame; generating RU allocation information to indicate an allocation of RUs with in the MU PHY data unit, wherein the RU allocation information indicates that the particular RU is associated with a station identifier value that is reserved for information corresponding to multiple client station associated with multiple virtual APs; and generating a PHY header of the MU PHY data unit, wherein the PHY header includes the RU allocation information; That is, the RU allocation information contains the identification of the particular RU associated with a station identifier value, is interpreted as RU ID, which is included in the PHY header as described supra. Also, Examiner interprets that only one of the claim feature to be mapped because of the presence of  the term “at least one of” in the limitation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of wireless communication via a large bandwidth channel and Min’s invention of a system and a method of orthogonal frequency-division multiplexing (OFDM) transmission over a wide bandwidth to include Chu’s invention of multiple basic service sets for multi-user data communication in a wireless local area network (WLAN), because it provides an efficient mechanism in enabling the co-existence of legacy client stations and client stations 



 
Allowable Subject Matter
Claims 1-13 allowed.

Claim 1 is allowed because of the limitation “associating the first new RU with a first RU ID and associating the second new RU with a second RU ID; and transmitting a PPDU over the wireless network, wherein the PPDU comprises: the first, second, third, and fourth RUs; the first and second new RUs; and the first and second new RU IDs”, in combination with all other limitations of the independent claim 1. 

Claims 2-13 are allowed because of depending on claim 1.


Claim 20 is allowed because of the limitation “associating the first new RU with a first RU ID and associating the second new RU with a second RU ID; and transmitting a PPDU over the wireless network, wherein the PPDU comprises: the first, second, third, and fourth RUs; the first and second new RUs; and the first and second new RU IDs”, in combination with all other limitations of the independent claim 20. 
 

Response to Arguments

Earlier claim objections for claims 1-3, 5, 14-16 and 20 have been withdrawn following amended claim languages.

Applicant's arguments filed on 12/10/2021 have been fully considered but they are not persuasive.

Regarding remarks in pages 8-9 for independent claim 14, applicant argues that Min fails to teach, ” wherein the new RU comprises the first set of null tones, the second set of null tones, associating the new RU with a RU ID“.  Examiner respectfully disagrees with the applicant. Min discloses that each of the first and second non-data portions of the wide RU may include 23 null tones, see ¶0308; Min further discloses that tone plan 720 may include a first non-data portion 723 and a second 725 non-data portion (also referred to as "reserved tones").  The first non-data portion 723 may be between portions 741 and 742 of RU 724, and the second non-data portion 725 may be between portions 743 and 744 of RU 724, see ¶0368 along with Fig.7.

Applicant further asserts that Min fails to teach, “transmitting a PPDU over the wireless network, wherein the PPDU comprises: the first, second, third, and fourth RUs; the new RU; and the new RU ID” as recited in independent claim 14. Examiner respectfully disagrees with the applicant. Min discloses that the device 102 (Referring to Fig.1) may be configured to generate a PPDU to be transmitted over a channel bandwidth of 320 MHz according to a 320 MHz tone plan, which covers two 160 MHz channel BWs, see ¶0342 along with Fig1 & Fig. 7, similar to instant application at least in ¶0006, which recites, “transmitting a 320 MHz Physical layer Protocol Data Unit (PPDU) over the wireless network. ” and in 320 MHz channel includes a 160+160 MHz channel, and the PPDU includes a 160+160 MHz PPDU“.  Min further discloses that devices 102 and 140 may communicate a PPDU over a wide RU (i.e., wide RU 724)  including at least 3984 tones (refers to wide RU 724 which includes 3984 tones (also, includes, 84 reserved / null tones to be used for control signaling, pilots and/or any other usage, e.g., instead of nulling the 84 tones, a new inventive concept by Min, in transmitting PPDU over 320 MHz channel bandwidth, see ¶0368-¶0370) in the tone plan 720 for communications over 320 MHz channel bandwidth, a wide channel bandwidth as shown in Fig.7, also see ¶0373, where it recites, “as shown in FIG. 7, tone plan 720 may include a wide RU unit 724, e.g., including 3984 tones“ ),  see ¶0342 along with Fig1 & Fig. 7.

 In particular, the new wide RU (Resource Unit) 724 includes first portion 741 (996-tone RU, i.e., first RU), second portion 742 (996-tone RU, i.e., second RU ), third portion 743 (996-tone RU, i.e., third RU) and the forth portion 744 (996-tone RU, i.e., fourth RU), see ¶0365;  in addition, a  first non-data portion 723 (23 null tones/ reserved tones, see ¶0354 & ¶0368)  and a second non-data portion 725 (23 null tones/ reserved tones, see ¶0354 & ¶0368), are also part of the new wide RU 724, the new RU ID is 724 (724 is an identification number associated with the new wide resource unit 724, which includes 84 reserved/null tones of 3894 tones (a 720 tone plan as shown in Fig.7) for transmitting PPDU over 320 MHz channel bandwidth between a plurality of wireless communication devices) as shown in Fig. 7 and devices such as 102 and 140  communicates (i.e., receives/transmits) PPDU over the new wide  RU 724 (which includes 3984 tones {a new 720 plan as shown in Fig. 7}, also, consists of  84 reserved / null tones to be used for control signaling, pilots and/or any other usage, e.g., instead of nulling the 84 tones, a new inventive concept by Min, in transmitting PPDU over 320 MHz channel bandwidth, a wide  8-9 as submitted on  12/10/2021.

For these reasons, it is maintained that independent claim 14 is unpatentable over Chen, in view of Min.

As all other dependent claims depend either directly or indirectly from the independent claim  14,  similar rationale also applies to all respective dependent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                                                                                        
/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 6, 2022